, Ao· 2458 (Rev. 02108/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page 1 of1   1.'.'·
                                                                                                                                                                l..{




                                      UNITED STATES DISTRICT COURT
                                                 SOUTHERN DISTRICT OF CALIFORNIA

                       United States of America                                  JUDGMENT IN A CRIMINAL CASE
                                        v.                                       (For Offenses Committed On or After November 1, 1987)


                          Jose Enriquez-Roque                                    Case Number: 2: 19-mj-8967

                                                                                 Melissa Bobrow
                                                                                 Defendant's Attomey


  REGISTRATION NO. 8438 7298
                                                                                                                   FILED
  THE DEFENDANT:                                                                                                      APR - 3 2019
   IZI pleaded guilty to count(s) 1 of Complaint
                                                                                                             l.,L~r1t'\ U~ . LJk-,       r: ~~.   ~A(~
                                                                                                                                                         ~~e
                                                                                                                                     1



   D was found guilty to count(s)                                                                      SOUTHC.t~N DISTRICT OF C                      ~
                                                                                                       u
         after a plea of not guilty.
         Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

  Title & Section                    Nature of Offense                                                              Count Number(s)
  8:1325                             ILLEGAL ENTRY (Misdemeanor)                                                    1

   D The defendant has been found not guilty on count( s)
                                                                            --------------------------------------
   0 Count(s)                                                                     dismissed on the motion of the United States.
                      -----------------------------------
                                              IMPRISONMENT
         The defendant is hereby committed to the custody ofthe United States Bureau of Prisons to be
  imprisoned for a term of:

                              YTIME SERVED                                   D ----------------days

    ~   Assessment: $10 WAIVED ~ Fine: WAIVED
    IZI Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
    the defendant's possession at the time of arrest upon their deportation or removal.
    D Court recommends defendant be deported/removed with relative, ___________ charged in case


        IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
   of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
   imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
   United States Attorney of any material change in the defendant's economic circumstances.

                                                                               Wednesday, March 27,2019
                                                                               Date of Imposition of Sentence


   Received
                 ~nu=s~M~-----------
                                                                               HONORABLEPE                        . LEWIS
                                                                               UNITED STATES                     ISTRATE JUDGE



   Clerk's Office Copy                                                                                                                   2: 19-mj-8967
